J-S25020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

HAROLD BO HUFF, JR.

                            Appellant                No. 1454 WDA 2014


         Appeal from the Judgments of Sentence entered July 30, 2014
              In the Court of Common Pleas of Jefferson County
             Criminal Division at Nos: CP-33-CR-0000167-2013,
                           CP-33-CR-0000171-2013


BEFORE: BENDER, P.J.E., STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                                 FILED MAY 12, 2015

        Harold Bo Huff, Jr., appeals from the judgments of sentence entered

after he admitted to violating his probation. Appellant’s counsel has filed an

Anders1 brief and petitioned to withdraw because he contends that this

appeal is wholly frivolous. We affirm and grant the petition to withdraw.

        In 2013, Appellant was accused of two separate theft offenses.      In

case No. 167, Appellant took a wallet misplaced by a customer in a

Punxsutawney Rite Aid, and used an ATM card from the wallet. In case No.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Anders v. California, 386 U.S. 738 (1967); see also Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009) (refining Pennsylvania’s technical
requirements for withdrawing under Anders).
J-S25020-15



171, Appellant stole several items of clothing from a shop in Brookville.

Appellant pled guilty to access device fraud in case No. 167 and retail theft

in case No. 171, (graded as a first-degree misdemeanor because it was

Appellant’s second offense and the merchandise stolen was worth more than

$150).2     The trial court sentenced Appellant to 1 to 2 years in prison

followed by 3 years of probation for access device fraud, and 4 to 24 months

in prison followed by 3 years of probation for the retail theft conviction. The

trial court made the sentences concurrent.

        After he was released from prison and while he was on state parole,

Appellant admitted to violating his supervision.      The trial court revoked

Appellant’s probation in both cases and imposed new sentences of two to

seven years in prison for access device fraud and six months to five years

for retail theft, with credit for time served.   The trial court made the new

sentences consecutive, resulting in an aggregate sentence of 2½ – 12 years

in prison. Appellant filed a motion to reconsider, which the trial court denied

without a hearing. This appeal followed.

        On appeal, counsel directs this Court’s attention to one issue of

possible merit: the discretionary aspects of Appellant’s revocation sentence.

Before we may consider this issue, we must address whether counsel has

met the requirements of Anders, as refined by Santiago.            To withdraw

____________________________________________


2
    18 Pa.C.S.A. §§ 4106(a)(1)(iv) and 3921(a)(1), respectively.



                                           -2-
J-S25020-15



under Anders/Santiago, counsel must (1) petition this Court for leave to

withdraw after certifying that a thorough review of the record indicates the

appeal is frivolous; (2) file a brief referring to anything in the record that

might arguably support the appeal; and (3) give the appellant a copy of the

brief and advise the appellant of the right to obtain new counsel or file a pro

se brief to raise any additional points for review.        Commonwealth v.

Millisock, 873 A.2d 748, 751 (Pa. Super. 2005).               Additionally, the

Anders/Santiago brief must:

        (1) provide a summary of the procedural history and facts, with
        citations to the record;

        (2) refer to anything in the record that counsel believes arguably
        supports the appeal;

        (3) set forth counsel’s conclusion that the appeal is frivolous;
        and

        (4) state counsel’s reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of record,
        controlling case law, and/or statutes on point that have led to
        the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

        We find that counsel has complied with Anders and Santiago.

Counsel has petitioned for leave to withdraw, filed a brief that refers us to

anything that might support the appeal, and informed Appellant of his right

to hire a new lawyer or file a pro se response.3 Although counsel did not cite


____________________________________________


3
    Appellant has filed a pro se response, which we will consider in due course.



                                           -3-
J-S25020-15



the relevant portions of the record that could arguably support the issue

raised, we find that the Anders brief is substantially compliant.        See

Commonwealth v. Wrecks (Wrecks II), 934 A.2d 1287, 1290 (Pa.

Super. 2007) (granting petition to withdraw where brief “substantially, if not

perfectly complie[d] with Anders”).

      We now examine this appeal to determine whether it is wholly

frivolous. See Commonwealth v. Flowers, 2015 Pa. Super. 69, 2015 WL
1612010, at *2, 2015 Pa. Super. LEXIS 165, at *5 (filed Apr. 10, 2015)

(“Binding precedent from the Pennsylvania Supreme Court and this Court

requires that an independent review of the record include the review of the

entire record for any non-frivolous issues.”).    We turn first to the issue

raised in the Anders brief: Appellant’s challenge to his sentence.

      Following a finding that an offender has violated probation, a trial

court has all the available sentencing alternatives that were available at the

time of initial sentencing. 42 Pa.C.S.A. § 9771(b).

      The court shall not impose a sentence of total confinement upon
      revocation unless it finds that:

         (1) the defendant has been convicted of another crime; or

         (2) the conduct of the defendant indicates that it is likely
         that he will commit another crime if he is not imprisoned;
         or

         (3) such a sentence is essential to vindicate the authority
         of the court.




                                      -4-
J-S25020-15



Id. § 9771(c).       A claim that a trial court failed to comply with § 9771(c)

implicates     the     discretionary       aspects        of        sentence—not      legality.

Commonwealth v. Schutzues, 54 A.3d 86, 98 (Pa. Super. 2012).

        A defendant has no automatic right to appeal the discretionary aspects

of a sentence. 42 Pa.C.S.A. § 9781(b); Commonwealth v. Baker, 72 A.3d
652, 662 (Pa. Super. 2013).                Rather, we review a challenge to the

discretionary aspects of a sentence only if (1) the appellant raised the issue

before the trial court; (2) timely appealed; (3) sets forth the reasons why

the sentence was inappropriate in the appellant’s brief under Pa.R.A.P.

2119(f); and (4) raises a substantial question that the sentence is

inappropriate. Baker, 72 A.3d at 662.

        Appellant has preserved a challenge to his sentence. Appellant filed a

motion for reconsideration and a timely appeal.                     To the extent the Rule

2119(f) statement in the Anders brief is inadequate, the Commonwealth

has not objected.4 See Commonwealth v. Gould, 912 A.2d 869, 872 (Pa.

Super. 2005) (noting this Court may ignore noncompliance with Rule 2119(f)

if the Commonwealth does not object).                Finally, Appellant has raised a

substantial     question     that    the       sentence        is    inappropriate.       See

Commonwealth v. Malovich, 903 A.2d 1247, 1253 (Pa. Super. 2006)

(holding claim that trial court imposed an excessive sentence for technical

____________________________________________


4
    Indeed, the Commonwealth has failed to file an appellee’s brief.



                                            -5-
J-S25020-15



probation violations and failed to comply with § 9771(c) raised a substantial

question).    Finally, even if Appellant did not preserve his sentencing

challenge, we would still examine the merits to determine whether it is

wholly frivolous under Anders. See Commonwealth v. Lilley, 978 A.2d
995, 998 (Pa. Super. 2009).

      We review the discretionary aspects of a revocation sentence for an

abuse of discretion. Commonwealth v. Ferguson, 893 A.2d 735, 739 (Pa.

Super. 2006).     Here, the trial court stated that a sentence of total

confinement was necessary to vindicate the court’s authority, because of

Appellant’s significant prior record, and his repeat violations of supervision.

See N.T., 7/30/14, at 3-8.     The record shows that Appellant violated his

state parole only days after being paroled.     Appellant failed to report for

three to four months thereafter. When county sheriff’s deputies attempted

to take him into custody, he gave a false name and then hid under a couch.

Appellant also tested positive for marijuana.    Appellant admitted to these

violations. As justification for imposing the maximum possible sentence of

incarceration (12 years), the trial court noted its intent to place Appellant

under a long period of supervision because of his “hefty” prior record, and

repeat violations and failures to report. In fact, the trial court rejected the

adult probation department’s recommendation of 3½ to 7 years, giving

Appellant a shorter minimum sentence (2½ years with credit for time

served), so that Appellant could be released into the community while under

a long period of supervision by authorities.        Moreover, in sentencing

                                     -6-
J-S25020-15



Appellant, the trial court used a presentence investigation report. In sum,

we agree with counsel’s assessment that Appellant’s challenge to the

discretionary aspects of his sentence is wholly frivolous.

      We turn next to Appellant’s pro se response. It does not change our

conclusion that the sentencing issue is frivolous.         Appellant asks us to

consider Commonwealth v. Anderson, 643 A.2d 109, 110 (Pa. Super.

1994),   but    our   Supreme     Court   explicitly   abrogated   Anderson   in

Commonwealth v. Wallace, 870 A.2d 838, 844 (Pa. 2005) (“Anderson’s

holding that ‘any sentence imposed after probation revocation must not

exceed the maximum sentence originally imposed’ is legally unsupportable

and is inconsistent with both the clear and unambiguous language of the

Sentencing Code and th[e Supreme] Court’s precedent.”).

      Finally, we have conducted an independent review of the entire record.

See Flowers, supra.       We are satisfied that no non-frivolous appellate

issues exist.   Accordingly, we affirm the judgments of sentence and grant

counsel’s petition to withdraw.

      Judgments of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2015


                                      -7-